DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-9, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Brombach et al. (WO 2018/097813).

Claim 1, Brombach teaches:
A method (Brombach, Fig. 4), comprising: 
identifying a target device (Brombach, Fig. 2: 140) has entered a transport (Brombach, Paragraph [0022], The processor 155 identifies the presence of mobile device 140 and corresponding limited user associated with the mobile device 140.  The processor 155 begins the autonomous mode after it has determined that the limited user has entered the host vehicle (see Brombach, Paragraph ) and has initiated a transport event at a target location (Brombach, Paragraph [0023], The operation of the autonomous mode is a transport event and the location in which the limited user has entered the host vehicle 100 is a target location.  The transport event thus begins after the identification of the limited user and/or secondary mobile device 140.); 
applying permissions, associated with the target device, to the transport event (Brombach, Paragraphs [0024-0025], The processor 155 determines which permissions to make changes are granted to the limited user or whether changes requested by the limited user require supervisor approval.  Fig. 3 shows the types of services that limited users are authorized to control.); 
determining a transport event modification has occurred (Brombach, Fig. 4: 455, Paragraph [0049], At block 455, a change request is permitted and performed at the autonomous vehicle.  One example of a transport event modification includes a supervisor user commanding the host vehicle 100 to proceed to a different location (see Brombach, Paragraph [0042]).), and one or more transport operations have occurred (Brombach, Paragraph [0050], Examples of transport operations include whether the host vehicle 100 arrived at the pick-up location and whether the limited user has entered the host vehicle 100.), prior to arriving at a transport event destination (Brombach, Paragraph [0050], The vehicle computer 105 can additionally determine if the host vehicle 100 has arrived at the destination.); 
determining whether the permissions permit the transport event modification (Brombach, Paragraphs [0045] and [0047], The vehicle computer 105 determines if a change request authorization is needed.  If not, the vehicle computer 105 permits the change request.  If so, the vehicle computer 105 proceeds to determine if a supervisor user approves a change request.); and 
notifying one or more registered devices associated with the target device of the transport event modification (Brombach, Fig. 4: 465, Paragraph [0051], The vehicle computer 105 may transmit a status update of the vehicle to the primary mobile device 135 and/or remote server 150 to be accessed ).
Brombach does not explicitly teach:
Determining a transport event modification has occurred when the transport has stopped moving for a predetermined period of time.
However, Brombach teaches the ability of the computer 105 to determine whether or not change requests have been received (see Brombach, Fig. 4: 430, Paragraph [0044]) and subsequently permitted (see Brombach, Fig. 4: 455, Paragraph [0049]).  Brombach additionally teaches the ability of the vehicle computer 105 to determine the speed of the host vehicle 100 (see Brombach, Paragraph [0050]).  Thus, one of ordinary skill in the art would recognize that the vehicle computer 105 would be capable of receiving and permitting the change requests when the vehicle is both in motion and not in motion, i.e. stopped for a predetermined period of time.  

Claim 2, Brombach further teaches:
Receiving a request to perform the transport event modification during the transport event (Brombach, Fig. 4: 430, Paragraph [0044], The change request is requested after the host vehicle 100 is controlled according to limited user permissions in step 425, i.e. during the transport event.); 
determining whether the request originated from one or more of the registered devices (Brombach, Paragraph [0042], The supervisor user can provide a user input to the primary mobile device 135 and/or personal computer 145 to command the host vehicle 100 to proceed to a different location.); and 
responsive to determining the request originated from one or more of the registered devices, permitting the transport event modification (Brombach, Fig. 4: 455, Paragraph [0049], Permitted ).

Claim 8, Brombach teaches:
A system (Brombach, Fig. 2), comprising: 
a server (Brombach, Fig. 2: 150), 
a vehicle computer configured to: 
identify a target device (Brombach, Fig. 2: 140) has entered a transport (Brombach, Paragraph [0022], The processor 155 identifies the presence of mobile device 140 and corresponding limited user associated with the mobile device 140.  The processor 155 begins the autonomous mode after it has determined that the limited user has entered the host vehicle (see Brombach, Paragraph [0023]).) and has initiated a transport event at a target location (Brombach, Paragraph [0023], The operation of the autonomous mode is a transport event and the location in which the limited user has entered the host vehicle 100 is a target location.  The transport event thus begins after the identification of the limited user and/or secondary mobile device 140.); 
apply permissions, associated with the target device, to the transport event (Brombach, Paragraphs [0024-0025], The processor 155 determines which permissions to make changes are granted to the limited user or whether changes requested by the limited user require supervisor approval.  Fig. 3 shows the types of services that limited users are authorized to control.); 
determine a transport event modification has occurred (Brombach, Fig. 4: 455, Paragraph [0049], At block 455, a change request is permitted and performed at the autonomous vehicle.  One example of a transport event modification includes a supervisor user commanding the host vehicle 100 to proceed to a different location (see Brombach, Paragraph [0042]).), and one or more transport operations have occurred (Brombach, Paragraph [0050], Examples of transport operations include whether the host vehicle 100 arrived at the pick-up location and whether the limited user has entered the host vehicle 100.), prior to arrival at a transport event destination (Brombach, Paragraph [0050], The vehicle computer 105 can additionally determine if the host vehicle 100 has arrived at the destination.); 
determine whether the permissions permit the transport event modification (Brombach, Paragraphs [0045] and [0047], The vehicle computer 105 determines if a change request authorization is needed.  If not, the vehicle computer 105 permits the change request.  If so, the vehicle computer 105 proceeds to determine if a supervisor user approves a change request.); and 
notify one or more registered devices associated with the target device of the transport event modification (Brombach, Fig. 4: 465, Paragraph [0051], The vehicle computer 105 may transmit a status update of the vehicle to the primary mobile device 135 and/or remote server 150 to be accessed by personal computer 145, all of which are associated with the secondary mobile device 140 of the limited user.  For example, status includes whether the host vehicle 100 arrives at the destination, wherein the destination may have been previously updated (see Brombach, Paragraph [0042]).).
Brombach does not explicitly teach:
The server configured to identify, apply, determine, and notify, and
determining a transport event modification has occurred when the transport has stopped moving for a predetermined period of time.
However, Brombach teaches the ability of the computer 105 to determine whether or not change requests have been received (see Brombach, Fig. 4: 430, Paragraph [0044]) and subsequently permitted (see Brombach, Fig. 4: 455, Paragraph [0049]).  Brombach additionally teaches the ability of the vehicle computer 105 to determine the speed of the host vehicle 100 (see Brombach, Paragraph [0050]).  Thus, one of ordinary skill in the art would recognize that the vehicle computer 105 would be 
As per the limitation of the server being configured to perform the steps of identifying, applying, determining, and notifying, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the location of the system processes from the vehicle computer 105 to the server, as a matter of engineering choice.  Brombach teaches that the remote server 150 is an electronic computing device implemented via circuits, chips, or other electronic components (see Brombach, Paragraph [0016]).  Thus, one of ordinary skill in the art would be motivate to try and utilize the server 150 for performing the steps performed by vehicle computer 105 in order to minimize the processing required by the vehicle computer 105, for example.  Such a modification would not render the invention inoperable for its intended purpose and would not change the principal operation of the system, as a whole.  See MPEP 2144.04.

Claim 9, Brombach further teaches:
The server configured to: receive a request to perform the transport event modification during the transport event (Brombach, Fig. 4: 430, Paragraph [0044], The change request is requested after the host vehicle 100 is controlled according to limited user permissions in step 425, i.e. during the transport event.); 
determine whether the request originated from one or more of the registered devices (Brombach, Paragraph [0042], The supervisor user can provide a user input to the primary mobile device 135 and/or personal computer 145 to command the host vehicle 100 to proceed to a different location.); and 
responsive to determination that the request originated from one or more of the registered devices, permit the transport event modification (Brombach, Fig. 4: 455, Paragraph [0049], Permitted ).

Claim 15, Brombach teaches:
A non-transitory computer readable medium comprising instructions, that when read by a processor (Brombach, Paragraphs [0056-0057]), cause the processor to perform: 
identifying a target device (Brombach, Fig. 2: 140) has entered a transport (Brombach, Paragraph [0022], The processor 155 identifies the presence of mobile device 140 and corresponding limited user associated with the mobile device 140.  The processor 155 begins the autonomous mode after it has determined that the limited user has entered the host vehicle (see Brombach, Paragraph [0023]).) and has initiated a transport event at a target location (Brombach, Paragraph [0023], The operation of the autonomous mode is a transport event and the location in which the limited user has entered the host vehicle 100 is a target location.  The transport event thus begins after the identification of the limited user and/or secondary mobile device 140.); 
applying permissions, associated with the target device, to the transport event (Brombach, Paragraphs [0024-0025], The processor 155 determines which permissions to make changes are granted to the limited user or whether changes requested by the limited user require supervisor approval.  Fig. 3 shows the types of services that limited users are authorized to control.); 
determining a transport event modification has occurred (Brombach, Fig. 4: 455, Paragraph [0049], At block 455, a change request is permitted and performed at the autonomous vehicle.  One example of a transport event modification includes a supervisor user commanding the host vehicle 100 to proceed to a different location (see Brombach, Paragraph [0042]).), and one or more transport operations have occurred (Brombach, Paragraph [0050], Examples of transport operations include ), prior to arriving at a transport event destination (Brombach, Paragraph [0050], The vehicle computer 105 can additionally determine if the host vehicle 100 has arrived at the destination.); 
determining whether the permissions permit the transport event modification (Brombach, Paragraphs [0045] and [0047], The vehicle computer 105 determines if a change request authorization is needed.  If not, the vehicle computer 105 permits the change request.  If so, the vehicle computer 105 proceeds to determine if a supervisor user approves a change request.); and n
notifying one or more registered devices associated with the target device of the transport event modification (Brombach, Fig. 4: 465, Paragraph [0051], The vehicle computer 105 may transmit a status update of the vehicle to the primary mobile device 135 and/or remote server 150 to be accessed by personal computer 145, all of which are associated with the secondary mobile device 140 of the limited user.  For example, status includes whether the host vehicle 100 arrives at the destination, wherein the destination may have been previously updated (see Brombach, Paragraph [0042]).).
Brombach does not explicitly teach:
Determining a transport event modification has occurred when the transport has stopped moving for a predetermined period of time.
However, Brombach teaches the ability of the computer 105 to determine whether or not change requests have been received (see Brombach, Fig. 4: 430, Paragraph [0044]) and subsequently permitted (see Brombach, Fig. 4: 455, Paragraph [0049]).  Brombach additionally teaches the ability of the vehicle computer 105 to determine the speed of the host vehicle 100 (see Brombach, Paragraph [0050]).  Thus, one of ordinary skill in the art would recognize that the vehicle computer 105 would be capable of receiving and permitting the change requests when the vehicle is both in motion and not in motion, i.e. stopped for a predetermined period of time.  

Claim 16, Brombach further teaches:
Receiving a request to perform the transport event modification during the transport event (Brombach, Fig. 4: 430, Paragraph [0044], The change request is requested after the host vehicle 100 is controlled according to limited user permissions in step 425, i.e. during the transport event.); 
determining whether the request originated from one or more of the registered devices (Brombach, Paragraph [0042], The supervisor user can provide a user input to the primary mobile device 135 and/or personal computer 145 to command the host vehicle 100 to proceed to a different location.); and 
responsive to determining the request originated from one or more of the registered devices, permitting the transport event modification (Brombach, Fig. 4: 455, Paragraph [0049], Permitted change requests are based on whether or not the received request is from a web access, supervisor device, and/or a limited device, and whether or not the corresponding device has permission to make the corresponding change (see Brombach, Fig. 3).).

Claims 3-4, 10-11, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Brombach et al. (WO 2018/097813) in view of Soffer et al. (U.S. 2015/0045068 A1).

Claim 3, Brombach further teaches:
Responsive to permitting the transport event modification, adding another destination location to the transport event as a next destination for the transport (Brombach, Fig. 3, Paragraph [0031], One example of a change request includes adding a waypoint, i.e. another destination location.); 
Brombach does not specifically teach:
Determining an estimated amount of transport stop time and one or more of the transport operations which are expected to occur during the transport stop time.
Soffer teaches:
Determining an estimated amount of transport stop time and one or more of the transport operations which are expected to occur during the transport stop time (Soffer, Paragraph [0064], The PDA 22 can track and predict a user’s activities over a period of time.  For example, the PDA 22 may track and/or predict that a user will stop at a supermarket for 30 minutes (see Soffer, Paragraph [0066]).  In the supermarket example, the amount of stop time is 30 minutes and the operations is shopping at the supermarket.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Brombach by integrating the teaching of the location-based assistance as taught by Soffer.
The motivation would be to optimize timing, planning, and decision-making of a user schedule when facing motion-related tasks (see Soffer, Paragraphs [0037-0038]).

Claim 4, Brombach in view of Soffer further teaches:
Identifying the transport has arrived at the next destination (Brombach, Paragraph [0033], A notification may be received that the host vehicle 100 has arrived at a particular waypoint.); 
determining whether an amount of transport stop time has exceeded the estimated amount of transport stop time (Soffer, Paragraph [0066], The system is capable of identifying how long the user stops at the supermarket.  Thus, it would have been obvious to one of ordinary skill in the art for the system to be capable of determining if the user stops at the supermarket for longer than the average 30 minutes, i.e. the estimated amount of transport stop time.); 
determining whether the one or more expected transport operations have occurred during the transport stop time (Soffer, Paragraph [0066], The system determines whether the user is shopping at the supermarket based on the user arriving at the supermarket.); and 
notifying one or more of the registered devices when at least one of the amount of transport stop time has exceeded the estimated amount of transport stop time and at least one prohibited transport operation has occurred during the transport stop time (Brombach, Paragraph [0042], It would have been obvious to one of ordinary skill in the art, at the time of filing, for the unauthorized person or animal in the host vehicle 100, i.e. the at least one prohibited transport operation, to occur at any moment.  In the combination of Brombach in view of Soffer, the unauthorized person or animal may occur when the vehicle stops at the supermarket (see Soffer, Paragraph [0066]).).

Claim 10, Brombach teaches:
The server configured to: 
responsive to permit the transport event modification, add another destination location to the transport event as a next destination for the transport (Brombach, Fig. 3, Paragraph [0031], One example of a change request includes adding a waypoint, i.e. another destination location.).
Brombach does not specifically teach:
Determine an estimated amount of transport stop time and one or more of the transport operations which are expected to occur during the transport stop time.
Soffer teaches:
Determine an estimated amount of transport stop time and one or more of the transport operations which are expected to occur during the transport stop time (Soffer, Paragraph [0064], The PDA 22 can track and predict a user’s activities over a period of time.  For example, the PDA 22 may track and/or predict that a user will stop at a supermarket for 30 minutes (see Soffer, Paragraph [0066]).  In ).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Brombach by integrating the teaching of the location-based assistance as taught by Soffer.
The motivation would be to optimize timing, planning, and decision-making of a user schedule when facing motion-related tasks (see Soffer, Paragraphs [0037-0038]).

Claim 11, Brombach in view of Soffer further teaches:
The server configured to: 
identify the transport has arrived at the next destination (Brombach, Paragraph [0033], A notification may be received that the host vehicle 100 has arrived at a particular waypoint.); 
determine whether an amount of transport stop time has exceeded the estimated amount of transport stop time (Soffer, Paragraph [0066], The system is capable of identifying how long the user stops at the supermarket.  Thus, it would have been obvious to one of ordinary skill in the art for the system to be capable of determining if the user stops at the supermarket for longer than the average 30 minutes, i.e. the estimated amount of transport stop time); 
determine whether the one or more expected transport operations have occurred during the transport stop time (Soffer, Paragraph [0066], The system determines whether the user is shopping at the supermarket based on the user arriving at the supermarket.); and 
notify one or more of the registered devices when at least one of the amount of transport stop time has exceeded the estimated amount of transport stop time and at least one prohibited transport operation has occurred during the transport stop time (Brombach, Paragraph [0042], It would have been obvious to one of ordinary skill in the art, at the time of filing, for the unauthorized ).

Claim 17, Brombach teaches:
Responsive to permitting the transport event modification, adding another destination location to the transport event as a next destination for the transport (Brombach, Fig. 3, Paragraph [0031], One example of a change request includes adding a waypoint, i.e. another destination location.); 
Brombach does not specifically teach:
Determining an estimated amount of transport stop time and one or more of the transport operations which are expected to occur during the transport stop time.
Soffer teaches:
Determining an estimated amount of transport stop time and one or more of the transport operations which are expected to occur during the transport stop time (Soffer, Paragraph [0064], The PDA 22 can track and predict a user’s activities over a period of time.  For example, the PDA 22 may track and/or predict that a user will stop at a supermarket for 30 minutes (see Soffer, Paragraph [0066]).  In the supermarket example, the amount of stop time is 30 minutes and the operations is shopping at the supermarket.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Brombach by integrating the teaching of the location-based assistance as taught by Soffer.
The motivation would be to optimize timing, planning, and decision-making of a user schedule when facing motion-related tasks (see Soffer, Paragraphs [0037-0038]).


Identifying the transport has arrived at the next destination (Brombach, Paragraph [0033], A notification may be received that the host vehicle 100 has arrived at a particular waypoint.); 
determining whether an amount of transport stop time has exceeded the estimated amount of transport stop time (Soffer, Paragraph [0066], The system is capable of identifying how long the user stops at the supermarket.  Thus, it would have been obvious to one of ordinary skill in the art for the system to be capable of determining if the user stops at the supermarket for longer than the average 30 minutes, i.e. the estimated amount of transport stop time.); 
determining whether the one or more expected transport operations have occurred during the transport stop time (Soffer, Paragraph [0066], The system determines whether the user is shopping at the supermarket based on the user arriving at the supermarket.); and 
notifying one or more of the registered devices when at least one of the amount of transport stop time has exceeded the estimated amount of transport stop time and at least one prohibited transport operation has occurred during the transport stop time (Brombach, Paragraph [0042], It would have been obvious to one of ordinary skill in the art, at the time of filing, for the unauthorized person or animal in the host vehicle 100, i.e. the at least one prohibited transport operation, to occur at any moment.  In the combination of Brombach in view of Soffer, the unauthorized person or animal may occur when the vehicle stops at the supermarket (see Soffer, Paragraph [0066]).).

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Brombach et al. (WO 2018/097813) in view of Gruijters et al. (U.S. 2011/0112762 A1).

Claim 5, Brombach teaches:
Receiving a request to perform the transport event modification during the transport event (Brombach, Fig. 4: 430, Paragraph [0044]); 
determining the request originated from the target device (Brombach, Fig. 4: 435, Paragraph [0045], A change request from a limited user may require authorization based on permissions set for the limited user (see Brombach, Fig. 3).); 
determining the request comprises a modified destination (Brombach, Fig. 3, Paragraph [0031], According to the table 300, a limited device may request a change to the trip, which includes adding a waypoint and changing the destination.); 
retrieving a user device profile associated with a user device associated with the modified destination (Brombach, Paragraph [0016], The remote server 150 stores user profiles, including the profiles of the supervisor user and the profile of the limited user.  The secondary mobile device 140 is thus a user device associated with change request for adding a waypoint and/or changing the destination.); 
transmitting a request for permission to the one or more registered devices (Brombach, Fig. 4: 440, Paragraph [0046]); and 
responsive to receiving a permission response from the one or more registered devices, permitting the transport event modification (Brombach, Fig. 4: 445, 455, Paragraphs [0047] and [0049]).
Brombach does not specifically teach:
Transmitting a request for confirmation of the transport event modification to the user device associated with the modified destination; and
responsive to receiving a confirmation from the user device associated with the modified destination and a permission response from the one or more registered devices, permitting the transport event modification.

Transmitting a request for confirmation modification to the user device (Gruijters, Paragraph [0108]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Brombach by integrating the teaching of a user input confirmation, as taught by Gruijters.
The motivation would be to verify user entered corrections to reduce the incidence of errors (see Gruijters, Paragraph [0024]).
As per the limitation of responsive to receiving a confirmation from the user device associated with the modified destination and a permission response from the one or more registered devices, permitting the transport event modification, the combination of Brombach in view of Gruijters teach the steps of confirming a user input to make a change (see Brombach, Paragraph [0108]), permitting the user in making the change (see Brombach, Fig. 4: 445, 455, Paragraphs [0047] and [0049]), and consequently making the changes (Brombach, Paragraph [0049]). 

Claim 12, Brombach teaches:
The server configured to: 
receive a request to perform the transport event modification during the transport event (Brombach, Fig. 4: 430, Paragraph [0044]); 
determine the request originated from the target device (Brombach, Fig. 4: 435, Paragraph [0045], A change request from a limited user may require authorization based on permissions set for the limited user (see Brombach, Fig. 3).); 
determine the request comprises a modified destination (Brombach, Fig. 3, Paragraph [0031], According to the table 300, a limited device may request a change to the trip, which includes adding a waypoint and changing the destination.); 
retrieve a user device profile associated with a user device associated with the modified destination (Brombach, Paragraph [0016], The remote server 150 stores user profiles, including the profiles of the supervisor user and the profile of the limited user.  The secondary mobile device 140 is thus a user device associated with change request for adding a waypoint and/or changing the destination.); 
transmit a request for permission to the one or more registered devices (Brombach, Fig. 4: 440, Paragraph [0046]); and 
responsive to receive a permission response from the one or more registered devices, permit the transport event modification (Brombach, Fig. 4: 445, 455, Paragraphs [0047] and [0049]).
Brombach does not specifically teach:
Transmit a request for confirmation of the transport event modification to the user device associated with the modified destination; and 
responsive to receive a confirmation from the user device associated with the modified destination and a permission response from the one or more registered devices, permit the transport event modification.
Gruijters teaches:
Transmitting a request for confirmation modification to the user device (Gruijters, Paragraph [0108]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Brombach by integrating the teaching of a user input confirmation, as taught by Gruijters.

As per the limitation of responsive to receiving a confirmation from the user device associated with the modified destination and a permission response from the one or more registered devices, permitting the transport event modification, the combination of Brombach in view of Gruijters teach the steps of confirming a user input to make a change (see Brombach, Paragraph [0108]), permitting the user in making the change (see Brombach, Fig. 4: 445, 455, Paragraphs [0047] and [0049]), and consequently making the changes (Brombach, Paragraph [0049]). 

Claim 19, Brombach teaches:
Receiving a request to perform the transport event modification during the transport event (Brombach, Fig. 4: 430, Paragraph [0044]); 
determining the request originated from the target device (Brombach, Fig. 4: 435, Paragraph [0045], A change request from a limited user may require authorization based on permissions set for the limited user (see Brombach, Fig. 3).); 
determining the request comprises a modified destination (Brombach, Fig. 3, Paragraph [0031], According to the table 300, a limited device may request a change to the trip, which includes adding a waypoint and changing the destination.); 
retrieving a user device profile associated with a user device associated with the modified destination (Brombach, Paragraph [0016], The remote server 150 stores user profiles, including the profiles of the supervisor user and the profile of the limited user.  The secondary mobile device 140 is thus a user device associated with change request for adding a waypoint and/or changing the destination.); 
transmitting a request for permission to the one or more registered devices (Brombach, Fig. 4: 440, Paragraph [0046]); and
responsive to receiving a permission response from the one or more registered devices, permitting the transport event modification (Brombach, Fig. 4: 445, 455, Paragraphs [0047] and [0049]).
Brombach does not specifically teach:
Transmitting a request for confirmation of the transport event modification to the user device associated with the modified destination; and
responsive to receiving a confirmation from the user device associated with the modified destination and a permission response from the one or more registered devices, permitting the transport event modification.
Gruijters teaches:
Transmitting a request for confirmation modification to the user device (Gruijters, Paragraph [0108]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Brombach by integrating the teaching of a user input confirmation, as taught by Gruijters.
The motivation would be to verify user entered corrections to reduce the incidence of errors (see Gruijters, Paragraph [0024]).
As per the limitation of responsive to receiving a confirmation from the user device associated with the modified destination and a permission response from the one or more registered devices, permitting the transport event modification, the combination of Brombach in view of Gruijters teach the steps of confirming a user input to make a change (see Brombach, Paragraph [0108]), permitting the . 

Claims 6-7, 13-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brombach et al. (WO 2018/097813) in view of DeLizio (U.S. 2018/0202822 A1).

Claim 6, Brombach teaches:
Determining the target device requires a specific category of transport and is permitted to be transported to one or more identified destination locations (Brombach, Paragraph [0041], The system confirms the identity of the limited user that corresponds to the specific category of transport, e.g. an autonomous vehicle, assigned and/or owned by the supervisor user, e.g. a parent (see Brombach, Paragraph [0006]).  Once the limited user is verified, the system determines that the host vehicle 100 is permitted to transport the limited user to one or more locations/destinations.).
Brombach does not specifically teach:
Retrieving a smart contract from a distributed ledger; 
invoking the smart contract responsive to identifying the transport event; and 
determining, from the smart contract, the target device requires a specific category of transport and is permitted to be transported to one or more identified destination locations.
DeLizio teaches:
Retrieving a smart contract (DeLizio, Paragraph [0169]) from a distributed ledger (DeLizio, Paragraph [0149]); 
invoking the smart contract responsive to identifying the transport event (DeLizio, Paragraph [0169], When the ride is confirmed, the system utilizes ride conditions represented in a smart contract ).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Brombach by integrating the teaching of a decentralized system, as taught by DeLizio.
The motivation would be to utilize well-known advantages of a decentralized system, e.g. no single point of failure, for storing and confirming transactions (see DeLizio, Paragraph [0169]). 

Claim 7, Brombach in view of DeLizio further teaches:
Creating a blockchain transaction comprising a date of the transport event (DeLizio, Paragraph [0224], The time of the day, day of the week, etc. of ride requests are determined.), a time of the transport event (DeLizio, Paragraph [0224], The time of the day, day of the week, etc. of ride requests are determined.), the target location (DeLizio, Paragraph [0102], The destination of the ride service request is a target location.), a transport event destination (DeLizio, Paragraph [0102], The destination of the ride service request is also a transport event destination.) and transport identification information (DeLizio, Paragraph [0275], The information that identifies the autonomous vehicle is transport identification information.); and 
storing the blockchain transaction in the distributed ledger (DeLizio, Paragraph [0149], The decentralized peers store information about each autonomous vehicle.  It would have been obvious to one of ordinary skill in the art, at the time of filing, for service/transaction history of the autonomous vehicle to be considered “information about each autonomous vehicle” on the blockchain.).

Claim 13, Brombach teaches:
Determine the target device requires a specific category of transport and is permitted to be transported to one or more identified destination locations (Brombach, Paragraph [0041], The system confirms the identity of the limited user that corresponds to the specific category of transport, e.g. an autonomous vehicle, assigned and/or owned by the supervisor user, e.g. a parent (see Brombach, Paragraph [0006]).  Once the limited user is verified, the system determines that the host vehicle 100 is permitted to transport the limited user to one or more locations/destinations.).
Brombach does not specifically teach:
Retrieve a smart contract from a distributed ledger; 
invoke the smart contract responsive to the identified transport event;
and determine, from the smart contract, the target device requires a specific category of transport and is permitted to be transported to one or more identified destination locations.
DeLizio teaches:
Retrieving a smart contract (DeLizio, Paragraph [0169]) from a distributed ledger (DeLizio, Paragraph [0149]); 
invoking the smart contract responsive to identifying the transport event (DeLizio, Paragraph [0169], When the ride is confirmed, the system utilizes ride conditions represented in a smart contract to determine if conditions have been met.  The transport event is thus the servicing of a ride to a customer via an autonomous vehicle of the vehicle fleet (see DeLizio, Paragraph [0149]).).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Brombach by integrating the teaching of a decentralized system, as taught by DeLizio.
The motivation would be to utilize well-known advantages of a decentralized system, e.g. no single point of failure, for storing and confirming transactions (see DeLizio, Paragraph [0169]). 

Claim 14, Brombach in view of DeLizio further teaches:
The server configured to: 
create a blockchain transaction comprising a date of the transport event (DeLizio, Paragraph [0224], The time of the day, day of the week, etc. of ride requests are determined.), a time of the transport event (DeLizio, Paragraph [0224], The time of the day, day of the week, etc. of ride requests are determined.), the target location (DeLizio, Paragraph [0102], The destination of the ride service request is a target location.), a transport event destination (DeLizio, Paragraph [0102], The destination of the ride service request is also a transport event destination.) and transport identification information (DeLizio, Paragraph [0275], The information that identifies the autonomous vehicle is transport identification information.); and 
store the blockchain transaction in the distributed ledger (DeLizio, Paragraph [0149], The decentralized peers store information about each autonomous vehicle.  It would have been obvious to one of ordinary skill in the art, at the time of filing, for service/transaction history of the autonomous vehicle to be considered “information about each autonomous vehicle” on the blockchain.).

Claim 20, Brombach teaches:
Determining the target device requires a specific category of transport and is permitted to be transported to one or more identified destination locations (Brombach, Paragraph [0041], The system confirms the identity of the limited user that corresponds to the specific category of transport, e.g. an autonomous vehicle, assigned and/or owned by the supervisor user, e.g. a parent (see Brombach, Paragraph [0006]).  Once the limited user is verified, the system determines that the host vehicle 100 is permitted to transport the limited user to one or more locations/destinations.).
Brombach does not specifically teach:
Retrieving a smart contract from a distributed ledger; 
invoking the smart contract responsive to identifying the transport event; and 
determining, from the smart contract, the target device requires a specific category of transport and is permitted to be transported to one or more identified destination locations.
DeLizio teaches:
Retrieving a smart contract (DeLizio, Paragraph [0169]) from a distributed ledger (DeLizio, Paragraph [0149]); 
invoking the smart contract responsive to identifying the transport event (DeLizio, Paragraph [0169], When the ride is confirmed, the system utilizes ride conditions represented in a smart contract to determine if conditions have been met.  The transport event is thus the servicing of a ride to a customer via an autonomous vehicle of the vehicle fleet (see DeLizio, Paragraph [0149]).).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Brombach by integrating the teaching of a decentralized system, as taught by DeLizio.
The motivation would be to utilize well-known advantages of a decentralized system, e.g. no single point of failure, for storing and confirming transactions (see DeLizio, Paragraph [0169]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J YANG whose telephone number is (571)270-5170.  The examiner can normally be reached on 10:00am-7:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES J YANG/Primary Examiner, Art Unit 2683